Citation Nr: 0735127	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  01-07 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   
 
(The issue of whether a notice of disagreement to a January 
2003 RO decision that denied service connection for a lung 
disorder and for a low back disorder, was timely, will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	S. A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects that he had over one year 
of active duty service in the Naval Reserve between October 
1967 and May 1970, as well as additional active duty training 
during that period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decisions which 
denied, in pertinent part, service connection for PTSD.  In 
March 2004, the veteran testified at a Board videoconference 
hearing.  

In a September 2004 decision, the Board, in pertinent part, 
denied entitlement to service connection for PTSD.  

The veteran then appealed the Board's decision on multiple 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2007 memorandum decision, the 
Court vacated and remanded the Board's September 2004 
decision with respect to the issue of entitlement to service 
connection for PTSD.  The Court affirmed the Board's decision 
as to the other issues.   

The Board notes that subsequent to the September 2004 Board 
decision, the veteran filed a substantive appeal as to the 
issue of whether a notice of disagreement to a January 2003 
RO decision that denied service connection for a lung 
disorder and 
for a low back disorder, was timely.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2007).  The Board notes that 
although that issue 
has been certified to the Board, the veteran has a pending 
request for a Board videoconference hearing as to that issue.  
As such, that issue will be the subject of a later decision.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Court remand, there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors during his period of service.  His 
available service personnel records indicate that he was not 
awarded decorations evidencing combat.  In a December 2000 
response to a PTSD questionnaire, the veteran reported that 
while serving on the USS Perry from January 1969 to September 
1969, a fellow sailor lopped off his thumb in a hatchway and 
that he helped by applying pressure and that blood was 
everywhere including on him.  He also reported that when he 
was on the USS Perry they were exposed to a war zone along 
the Sea of Dragons and the Tonkin Gulf.  He stated that such 
occurred approximately between January 1969 and September 
1969.  In an April 2004 response to a PTSD questionnaire, the 
veteran stated that they destroyed sixty bunkers while he was 
in the Navy with an unknown number of the enemy killed in 
action.  He reported that such occurred in approximately May 
1969 in the vicinity of Phan Theit, Vietnam.  The veteran 
indicated that he was serving aboard the USS Perry at that 
time.  

At the March 2004 Board hearing, the veteran testified that 
his ship was fired upon, but that he did not think it was 
ever hit.  He stated that such occurred in 1969.  The veteran 
also reported that his ship fired upon villages and that he 
had seen bodies floating in the water.  

The Board notes that the Court's April 2007 memorandum 
decision specifically indicated that VA failed to request the 
deck logs from the USS Perry from the time that the veteran 
served onboard to determine whether his in-service stressors 
could be verified.  The Court specifically indicated that the 
case should be remanded to attempt to verify the veteran's 
alleged stressors and to obtain the deck logs from the USS 
Perry for the period of time that the veteran served onboard.  

Therefore, the Board finds that this case must be remanded to 
attempt to verify such stressors and to obtain deck logs and 
command histories for the USS Perry through official sources 
such as the U.S. Army and Joint Services Records Research 
Center (JSRRC), the National Archives and Records 
Administration (NARA), and/or the Naval Historical Center 
should be made.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since October 2001.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA mental health treatment 
records since October 2001 should be 
obtained.  


3.  Request verification from official 
sources, such as the JSRRC, NARA, and/or 
the Naval Historical Center, for the 
veteran's claimed stressors to 
specifically include serving on the USS 
Perry when sixty bunkers were destroyed 
with an unknown number of the enemy 
killed in action in approximately May 
1969 in the vicinity of Phan Theit, 
Vietnam, as well as serving on the USS 
Perry in a war zone between January 1969 
and September 1969.  The deck logs and 
command histories for that period should 
also be obtained.  If the agency(ies) 
indicate that more detailed information 
is needed for the research of any of the 
claimed stressors, the veteran should be 
given an opportunity to provide it.  If 
the response from JSRRC, NARA, and/or the 
Naval Historical Society is negative, the 
RO/AMC should determine whether further 
attempts to obtain the information would 
be futile, and the veteran notified of 
such in accordance with 38 C.F.R. 
§ 3.159(e).  

4.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA examination to determine whether 
he suffers from PTSD and whether any PTSD 
is related to a confirmed service-related 
stressor.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



